Exhibit 10.1
 
CONVERTIBLE NOTE PURCHASE AGREEMENT


This Convertible Note Purchase Agreement ("Agreement") is made and entered into
as of February 19, 2013 by and between Sara Creek Gold Corp., a Nevada
corporation ("Company"), and Lindsay Capital Corp. ("Purchaser").


WHEREAS, the Company owed Lunny Macinnes CAD$48,075 for prior legal services
rendered, and Purchaser acquired the rights to repayment of such debt from Lunny
Macinnes;


WHEREAS, the Company owed W. Scott Lawler USD$14,452.34 for prior legal services
rendered, and Purchaser acquired the rights to repayment of such debt from W.
Scott Lawler;


WHEREAS, the Company therefore owes Purchaser an aggregate of CAD$48,075 and
USD$14,452.34 (the “Debt”).


WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, as full payment and satisfaction of the Debt, a
convertible promissory note in the principal amount of USD$59,000.00, according
to the terms of the note attached hereto as Exhibit A ("Note").


NOW, THEREFORE, in consideration of the foregoing recitals and the
representations, warranties, covenants and agreements set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser hereby
represents and warrants to the Company, as of the date hereof, that:
 
(a)      Purchase for Own Account. The Note and any shares of common stock
issued upon conversion of the Note (the “Shares”, collectively with the Note the
“Securities”) will be acquired for investment for the Purchaser's own account,
not as a nominee or agent, and not with a view to the public resale or
distribution thereof within the meaning of the Securities Act, and the Purchaser
has no present intention of selling, granting any participation in or otherwise
distributing the same. The Purchaser has not been formed for the specific
purpose of acquiring the Securities.
 
(b)     Investment Experience. The Purchaser understands that the acquisition of
the Securities involves substantial risk. The Purchaser has experience as an
investor in securities of companies and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of its investment in the Securities
and protecting its own interests in connection with this investment.
 
(c)     Accredited Investor Status. The Purchaser is not a US Person within the
meaning of Regulation S promulgated under the Securities Act.
 
(d)     Restricted Securities. The Purchaser understands that (i) the Securities
are "restricted securities" under the Securities Act, inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
(ii) under the Securities Act and applicable rules and regulations thereunder,
the Shares may be resold without registration under the Securities Act only in
certain limited circumstances. The Purchaser is familiar with Rule 144 and
Regulation S under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)     Authorization.  Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Purchaser,
will constitute a valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors' rights
generally, and as limited by laws relating, to the availability of a specific
performance, injunctive relief, or other equitable remedies.


2.     MISCELLANEOUS.
 
(a)      Legends. Unless registered with the SEC, any certificates for the
Shares will bear a legend in substantially the following form:
 
"The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, and may not be transferred or otherwise disposed of
unless they have been registered under such Act or pursuant to an exemption from
registration under such Act."

        Furthermore, the Company shall place on any certificate for the Shares
any legend required by applicable state securities laws. In addition, the
Purchaser agrees that the Company may place stop transfer orders with its
transfer agent with respect to such certificates. The legend set forth above
shall be removed by the Company from any certificate evidencing the Shares upon
delivery to the Company of an opinion by counsel, reasonably satisfactory to the
Company, that a registration statement under the Securities Act is at that time
in effect with respect to the legended security or that such security can be
freely transferred in a public sale without such a registration statement being
in effect and that such transfer will not jeopardize the exemption or exemptions
from registration pursuant to which the Company issued the Shares.
 
(b)      Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of Nevada, without reference to principles of
conflict of laws or choice of laws.
 
 (c)      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(d)      Amendments and Waivers. This Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Purchaser.
 
(e)      Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
(f)      Entire Agreement. This Agreement, together with all exhibits and
schedules hereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




COMPANY
 
Sara Creek Gold Corp.
         
/s/ Kristian Andresen
 
Kristian Andresen
 
President
         
PURCHASER
 
Lindsay Capital Corp.
         
/s/ Oliver Lindsay
 
Oliver Lindsay
 
President
 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONVERTIBLE PROMISSORY NOTE
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Sara Creek Gold Corp.


Convertible Promissory Note




USD 
$59,000.00



Date: 
February 19, 2013



 
FOR VALUE RECEIVED, the undersigned, Sara Creek Gold Corp., a Nevada corporation
("Borrower"), hereby promises to pay to Lindsay Capital Corp. ("Lender"), the
principal sum of Fifty-Nine Thousand US Dollars(USD$59,000.00) ("Principal
Sum"), or such lesser amount as may then be outstanding, together with accrued
but unpaid interest thereon, unless converted to shares of common stock
according to section 1 herein (“Note”), on February 19, 2015 ("Maturity Date").
Interest on the outstanding Principal Sum shall be at a rate of 10.0% per annum
("Interest").
 
This Note is being issued pursuant to a certain Convertible Note Purchase
Agreement entered into between the partied dated herewith.


1. 
Conversion.

 
(a)              Investment by the Borrower. The Borrower, at any time prior to
the Maturity Date, and in its sole discretion, may convert, in whole or in part,
the Principal Sum and any accrued Interest on this Note into shares of common
stock of the Company (“Shares”) at a price of USD$0.05 per Share.


(b)              Mechanics and Effect of Conversion. Upon conversion of this
Note, the Borrower shall surrender this Note, duly endorsed, at the principal
offices of the Company or any transfer agent of the Company. At its expense, the
Company will, as soon as practicable thereafter, issue and deliver to such
Borrower, at such principal office, a certificate or certificates for the number
of Shares to which such Borrower is entitled upon such conversion. Upon
conversion of this Note, the Company will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
Principal Sum and accrued Interest being converted including without limitation
the obligation to pay such portion of the principal amount and accrued interest.


2. 
Prepayment. Prepayment of this Note may be made at any time without penalty.



3.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be, binding upon the respective
successors and assigns of the parties. Notwithstanding the foregoing, the
Borrower may not assign, pledge, or otherwise transfer this Note without the
prior written consent of the Company. This Note may be transferred only upon
surrender of the original Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer in form
satisfactory to the Company. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered Borrower of this Note.


4.      Payment.  Payment of the Principal Sum and Interest on the Maturity Date
shall be made by bank wire transfer, in immediately available funds, to the
account so specified, in lawful money of the United States of America. If the
Maturity Date occurs on a date that is not a Business Day then the Principal Sum
or Interest then due shall be paid on the next succeeding Business Day.
"Business Day" shall mean any day other than Saturday, Sunday or any day upon
which banks are authorized or required to be closed.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be signed on its
behalf, in its corporate name, by its duly authorized officer as an instrument
under seal, as of the day and year first above written.





 
BORROWER
   
Sara Creek Gold Corp.
               
/s/ Kristian Andresen
   
Kristian Andresen
   
President
 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX 1


NOTICE OF CONVERSION OF NOTE


TO: 
BORROWER

Sara Creek Gold Corp.


 
1.   The undersigned hereby elects to receive __________ shares of common stock
of BORROWER pursuant to the terms of the attached Note.
 
2.   Method of Conversion (Please initial the applicable blank):


  ___   
The undersigned elects to convert the attached Note with Interest by means of
the conversion provision of Section 1 of the Convertible Promissory Note.



          ___   
The undersigned elects to convert the attached Note without Interest by means of
the conversion provision of Section 1 of the Convertible Promissory Note.

 
3.   Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:



 
 
   
(Name)
   
 
         
 
   
(Address)
 

 
4.    The undersigned represents that the aforesaid shares are being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such Shares.
 
All capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Note.



 
 
   
Name of Borrower
         
 
   
Signature of Authorized Signatory
         
 
   
Print Name and Title
         
 
   
Date
 



 



--------------------------------------------------------------------------------